





EXHIBIT 10.20




Aspen Group, Inc.

224 West 30th Street, Suite 604

New York, New York 10001







April 27, 2015







Dear Warrant Holder:




This letter agreement documents our understanding regarding you exercising your
warrants to purchase common stock of Aspen Group, Inc. (the “Company”).  In
order to increase the Company’s shareholders’ equity, we are offering to amend
your warrants to provide a cashless exercise feature with a fair market value of
$0.19 per share and a reduced exercise price if you cashlessly exercise your
warrants now.  If you cashlessly exercise your warrants at any time through
April 29, 2015 (the “Offer End Date”), the Company will reduce the exercise
price of the [_______] warrants you obtained in [_________] to $0.155 per share
which will result in you being issued [_______] shares of the Company’s common
stock.  You may exercise your warrants by signing below and e-mailing this
executed letter to my attention (e-mail address provided below) by 5:00 p.m. on
the Offer End Date.  The Company must receive your original warrant (sent to the
address above) by 5:00 p.m. on April 30, 2015.  If you do not cashlessly
exercise your warrants in accordance with this letter agreement, the terms of
your warrants will remain the same.  




If you have any questions, please call me at (914) 906-9159 or e-mail me at
michael.mathews@aspen.edu.  




 

Sincerely yours,

 

 

 

 

 

 

 

Michael Mathews

 

Chief Executive Officer




I hereby agree to exercise all of my warrants as provided for above:




_____________










By: __________________________________




      __________________________________













































